        Case 1:21-cv-00408-HBK Document 3 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JUAN HERNANDEZ,                                     Case No. 1:21-cv-00408-HBK
12                        Plaintiff,                   ORDER DIRECTING TRANSFER OF CASE TO
                                                       THE SACRAMENTO DIVISION
13            v.
14    JOHN DOE #1-#4,
15                        Defendants.
16

17           Before the court is plaintiff Juan Hernandez’s pro se 42 U.S.C. § 1983 complaint filed on

18   March 15, 2021. (Doc. No. 1). According to the complaint, the events giving rise to the cause of

19   action occurred while plaintiff was incarcerated at the Mule Creek State Prison in Ione,

20   California. Ione is a city located in Amador County, which is within the venue of the Sacramento

21   Division of United States District Court for the Eastern District of California. See E.D. Ca. Local

22   Rule 120(d).

23           Under 28 U.S.C. § 1406(a), “a district court of a district in which is filed a case laying

24   venue in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer

25   such case to any district or division in which it could have been brought.” Id. (emphasis added).

26   Under 28 U.S.C. § 1391, venue is proper where defendants reside, or where a substantial part of

27   the events or omissions giving rise to the claim occurred. See 28 U.S.C. § 1391(b); Ziegler v.

28   Indian River County, 64 F.3d 470, 474 (9th Cir. 1995) (reviewing federal court jurisdiction and
                                                          1
         Case 1:21-cv-00408-HBK Document 3 Filed 03/16/21 Page 2 of 2


 1   venue in a § 1983 action).

 2            Because the incidents giving rise to plaintiff’s claim occurred in Amador County, the

 3   Court finds it is in the interests of justice to transfer this case under 28 U.S.C. § 1406(a) and

 4   Local Rule 120(f) to the Sacramento Division.

 5            Accordingly, it is ORDERED:

 6            1. The Clerk of Court is directed to transfer this action to the Sacramento Division of the

 7   United States District Court for the Eastern District of California.

 8            2. All future filings shall refer to the new Sacramento case number assigned and shall be

 9   filed at:
                                     United States District Court
10                                   Eastern District of California
11                                   501 "I" Street, Suite 4-200
                                     Sacramento, CA 95814
12
              3. As a result of the transfer, this Court declines to rule on plaintiff’s motion to proceed in
13
     forma pauperis (Doc. No. 2).
14

15   IT IS SO ORDERED.

16

17   Dated:      March 16, 2021
                                                          HELENA M. BARCH-KUCHTA
18                                                        UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                          2
